DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 13-20 in the reply filed on 1/6/2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2014/0234657).
With respect to Claim 1, Azuma teaches a high-strength hot-rolled steel with a composition, in weight%, as follows (para. 25-34, 69-84):

Claim 1
Azuma
C
0.15-0.30
0.05-0.40
Si
0.8-2.0
0.5-2.0
Mn
1.0-2.0
1.5-3.0
P
≤ 0.02
≤ 0.04
S
≤ 0.005
≤ 0.01
O
≤ 0.003
≤ 0.006
Al
0.5-1.0
≤ 2.0
N
≤ 0.006
≤ 0.01
Nb
0.01-0.06
0.005-0.3
Ti
0.01-0.05
0.005-0.3
Fe
Balance with impurities
Balance with impurities


Compositions ranges including zero (e.g. P, S, O, N) are interpreted as optional elements.  Thus, Azuma teaches a steel with compositional ranges overlapping each of the instantly claimed ranges, including overlapping the relationships of the content of Nb+Ti and Al/C.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
In addition, Azuma teaches that the steel exhibits a tensile strength of 980 MPa or more and a microstructure comprising, buy volume%, 20-99% total of martensite and/or bainite, and a residual structure comprising ferrite and one or two of residual austenite less than 8% and pearlite less than 10%. (para. 25-26).  Azuma, therefore, teaches a microstructure which may consist of bainite, ferrite, with a negligible content of residual austenite and/or pearlite and is therefore deemed to constitute a ferrite-bainite steel.  Moreover, the instant claim uses the open transitional phrase “comprising” and therefore, while the preamble uses the term “dual-phase” referring to two microstructural phases, the 
With respect to Claims 2-6, Azuma teaches a steel with compositional ranges overlapping each of the instantly claimed ranges. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claims 7 and 13-17, Azuma teaches that the steel exhibits a tensile strength of 980 MPa or more and a microstructure comprising, buy volume%, 20-99% total of martensite and/or bainite, and a residual structure comprising ferrite and one or two of residual austenite less than 8% and pearlite less than 10%. (para. 25-26).  Thus, Azuma teaches a microstructure which may comprise 20-99 volume% bainite with a remainder substantially comprised of ferrite, overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  Azuma is silent to the average grain size of the ferrite and bainite phases.  However, as Azuma teaches a hot-rolled steel with substantially overlapping compositional ranges, microstructural ranges, and tensile strength, it would be expected to result in the same properties, including the claimed average grains sizes. MPEP 2112.01.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence 
With respect to Claims 8 and 18-20, Azuma teaches a steel with a tensile strength of 980 MPa or more, and teaches  inventive examples with a combination of elongation greater than 12%, tensile strength above 980 MPa, and yield strength above 500 MPa (Tables 3-1 to 3-4).  It would have been obvious to one of ordinary skill in the art to select a steel with a tensile strength, yield strength, and elongation from portion of the overlapping ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735